DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
 	The Office Action is in response to the application filed August 27, 2020. Amended claims 1-18 are being examined on the merits herein. 

Objection
 	Repaglinide and nateglinide are listed twice in claim 4. Corrective action is required.
 	Claim 4, “tolazamide” is spelled incorrectly. Corrective action is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-18 are rejected under 35 U.S.C. 112, first paragraph,
because the specification, while enabling for glibenclamide (glyburide), tolbutamide,
acetohexamide, chlorpropamide, tolazamide, glipizide, gliquidone, repaglinide,
nateglinide, gliclazide, glimepiride, mitiglinide for treating pain, does not reasonably provide enablement for the administration of any agent that inhibits the activity of an NCCa-ATP channel for the treatments thereof, as set forth in the instant claims. The specification does not provide sufficient information that any NCCa-ATP channel inhibitor is capable of treating pain. Thus, the term “NCCa-ATP channel” inhibitor is very broad as cited in the claims.
 	 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The specification does not provide sufficient information that any inhibitor of a NCCa-ATP channel are capable of treating pain.
	The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention without undue experimentation. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required
undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The Nature of the Invention: 	All of the rejected claims are drawn to an invention which pertains to a method of treating pain with the administration of any NCCa-ATP channel inhibitor as described in claims 1-18. 
 	The nature of the invention is complex in that it encompasses the treatment of pain using a wide array of compounds encompassed by the term “NCCa-ATP channel” inhibitor.

Breadth of the Claims: 	The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims. The claims encompass methods of treating pain by administering by a wide array of compounds encompassed the term “NCCa-ATP channel” inhibitor. There are countless possible compounds encompassed by “NCCa-ATP channel” inhibitor for the treatments claimed. The claims are therefore much broader than the enabling disclosure.
Guidance of the Specification: 	The guidance given by the specification as to how effective the disclosed “NCCa-ATP channel” inhibitors are at treating the desired ailments are limited to glibenclamide.

Working Examples:	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating pain with any “NCCa-ATP channel” inhibitor.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the Applicant's claim to the treatment and methods in treatment. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating pain with the compounds embraced by the umbrella term “NCCa-ATP channel” inhibitor.

Nature and predictability of the invention: 
The nature of the invention is directed towards medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).

The Quantity of Experimentation Necessary: 	In order to practice the claimed invention, one of skill in the art would have to first envision a combination of an appropriate pharmaceutical carrier, a dosage for each compound as encompassed by “NCCa-ATP channel” inhibitor, the duration of treatment, route of treatment, etc. and, in the case of human treatment, an appropriate animal model system for one of the claimed compounds. One would then need to test the combination in the model system to determine whether or not the combination is effective for treating pain. If unsuccessful, which is likely given the lack of significant guidance from the specification or prior art regarding pain treatment with any “NCCa-ATP channel” inhibitor, one of skill in the art would have to then either envision a modification of the first combination of pharmaceutical compound, compound dosage, duration of treatment, route of administration, etc. and appropriate animal model system, or envision an entirely new combination of the above and test the system again. Therefore, it would require undue, unpredictable experimentation to practice the claimed invention to treat pain by the administration of one of the “NCCa-ATP channel” inhibitors as set forth in the claims.
 	Genentech, 108 F.3d at 1366 states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable." 	Therefore, methods of treating pain by administering the numerous “NCCa-ATP channel” inhibitors of the claims is not considered to be enabled by the instant specification.
 	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The term, "an active metabolite" in these claims render claims indefinite. The recitation, "an active metabolite" is not clearly defined in the specification. Hence, one of ordinary skill in the art could not ascertain and interpret the metes and bounds of the patent protection desired as to "an active metabolite" of compounds herein, since one of ordinary skill in the art would clearly recognize that many various groups could possibly substituting these compounds. As a result, any significant structural variation to a compound would be reasonably expected to alter its properties, e.g., physical, chemical, physiological effects and functions. Thus, it is unclear as to what "an active metabolite" of compounds herein would be encompassed thereby.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Stephenson (US 2004/0229803).
 	At the outset, Examiner notes that the limitations regarding NCCa-ATP channel inhibitor (claims 1, 9-16) and “a) aSUR1 antagonist; or b) a Transient Receptor Potential cation channel subfamily M member 4 (TRPM4) antagonist” (claim 3) are considered properties inherent in the disclosed active agent. "Products of identical chemical composition cannot have mutual exclusive properties." Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product. In the present case, the prior art teaches the compounds of claim 4 and employed for the same reason, namely pain. It is considered that the same mechanism of action is involved even if the prior art is silent with respect to the specific mechanism recited in the instant claims. Thus, the limitations of the claims with respect to the mechanism of action are met.
 	Stephenson teaches a method of treating pain, inflammation or an inflammation mediated disorder, the method comprising: (a) diagnosing a subject in need of treatment for pain, inflammation or an inflammation mediated disorder; and (b) administering to the subject a cyclooxygenase-2 selective inhibitor selected from the group consisting of celecoxib, deracoxib, valdecoxib, rofecoxib, lumiracoxib, etoricoxib, parecoxib, 2-(3,4-difluorophenyl)-4-(3-hydroxy-3-methylbutoxy)-5-[4-(methylsulfonyl)phenyl]-3(2H)-pyridazinone, and (S)-6,8-dichloro -2-(trifluoromethyl)-2H-1-benzopyran-3-carboxylic acid; and a potassium ion channel modulator is selected from the group consisting of dendrotoxin, dendrotoxin I, dendrotoxin K, alpha-dendrotoxin, beta-dendrotoxin, gamma-dendrotoxin, margatoxin, stichodactyla toxin, tityustoxin K, apamin, charylotoxin, clotrimazole, dequalinium chloride, iberiotoxin, kaliotoxin, neuropeptide Y, noxiustoxin, tolbutamide, chlorpropamide, glibenclamide, glipizide, nateglinide, repaglinide, glyburide, tolazamide, nicorandil, fampridine and penitrem A, or is a pharmaceutically acceptable salt or prodrug thereof (claim 25), meeting the limitations of claims 1, 3, 4, and 8-10.
 	Stephenson teaches administering the composition to a subject for symptomatic treatment of neuropathic pain. The compositions may be utilized to treat neuropathic pain irrespective of the underlying mechanism causing the pain. Examples of causes of painful nerve injury that may be treated by the composition of the invention include accidental trauma, tumors, cerval or lumbar spine disease, and surgical procedures. Additionally, there are also toxic, metabolic, and hereditary causes of painful polyneuropathies, e.g., alcohol abuse, diabetes mellitus that may be treated by the composition of the invention [0434], meeting the limitations of claims 2 and 18.
 	Stephenson teaches compositions can be administered orally, parenterally, by inhalation spray, rectally, intradermally, transdermally, or topically in dosage unit formulations containing conventional nontoxic pharmaceutically acceptable carriers, adjuvants, and vehicles as desired. Topical administration may also involve the use of transdermal administration such as transdermal patches or iontophoresis devices. The term parenteral as used herein includes subcutaneous, intravenous, intramuscular, or intrasternal injection, or infusion techniques [0401], meeting the limitations of claims 5 and 14-16.
 	Stephenson teaches the amount of potassium ion channel modulator will be between about 0.5 to about 1000 milligrams per day and more typically, between about 2.5 to about 750 milligrams per day and even more typically, between about 5.0 to about 500 milligrams per day. The daily dose can be administered in one to four doses per day [0426], meeting the limitations of claims 6, 7, and 11-13. 
 	Based on the foregoing reasons, the instant claims are deemed anticipated over the cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US 2004/0229803) as applied to claims 1-16 and 18 in the 102(a)(1) rejection above.
Stephenson is discussed above.
Stephenson teaches parenteral administration including subcutaneous, intravenous, intramuscular, or intrasternal injection, or infusion techniques [0401].
Stephenson does not teach bolus injection in combination with an infusion.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known the various modes of administration as taught by Stephenson and also envisioned bolus injection in combination with an infusion. Optimization of administration route is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the route of administration, time of day of administration and duration of the treatment regimen. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of administration route would have been obvious at the time of applicant's invention.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-18 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/
Primary Examiner, Art Unit 1627